                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA

LEDON KENDELL BOUDREAUX, ET. AL.                            CIVIL ACTION

VERSUS                                                      NO. 18-5649

DEUTSCHE BANK NATIONAL                                      SECTION: “B”(1)
TRUST COMPANY, ET. AL.

                                 ORDER

     Before the Court are defendants Deutsche Bank National Trust

Company   (“Deutsche   Bank”)    and   Ocwen     Loan   Servicing,    LLC’s

(“Ocwen”) motion to dismiss (Rec. Doc. 25), plaintiffs Ledon

Kendell   Boudreaux,   Michael    Anthony      Boudreaux,    Shawn   Joseph

Boudreaux’s response (Rec. Doc. 30), and defendant’s reply (Rec.

Doc. 34). For the reasons discussed below,

     IT IS ORDERED that the motion to dismiss is GRANTED.

FACTS AND PROCEDURAL HISTORY

     This is a real property case concerning foreclosure. On June

25, 2002, Bernadette Coleman Boudreaux (“Boudreaux”) executed a

promissory note in the principal amount of $45,000 in favor of New

Century Mortgage Corporation (“New Century”). See Rec. Doc. 25-1

at 2-3. The note was endorsed in blank and without recourse by New

Century, and at times relevant to the instant suit, purportedly

held by defendant Deutsche. See Rec. Doc. 25-2 at 2. Boudreaux

also executed a mortgage encumbering certain immovable property

(“the Property”) located in Marrero, Louisiana, as security for

the loan. See Rec. Doc. 25-1 at 3. On July 22, 2012, Boudreaux

                                   1
passed away, leaving Ledon Boudreaux, Michael Boudreaux, and Shawn

Boudreaux (“plaintiffs”) as the sole heirs of her estate. See id.

       Boudreaux allegedly defaulted on the note and loan by failing

to make the required payments. See id. On September 30, 2013,

defendant Deutsche filed a petition for executory process against

the unopened succession of Boudreaux in state court to enforce the

New Century mortgage. See id; see also Rec. Doc 30 at 2. On October

10, 2013, the state court executed an order of executory process,

directing that a writ of seizure and sale be issued and commanding

the Jefferson Parish Sheriff to seize and sell the Property. See

id. at 4. Plaintiffs did not seek an injunction or a suspensive

appeal from the order. See id. On August 27, 2014, a writ of

seizure and sale was issued. See id.

       According to plaintiffs, they attempted to modify the loan

twice, once in January 2016 and once in May 2017. See Rec. Doc. 30

at 2. Plaintiffs’ January 2016 modification was rejected. See id.

Plaintiffs’ May 2017 modification was met with assurance from a

representative of defendant Ocwen that the foreclosure of the

Property would be postponed. See id. Plaintiffs responded to a

document request by defendant Ocwen on June 4, 2015. See id.

       On June 14, 2017, defendant Duetsche purchased the Property

from a sheriff’s sale for $40,000. See Rec. Doc. 25-1 at 4. On

June   27,   2017,   the   deed   conveying   the   Property   to   defendant




                                      2
Duetsche   was    recorded    into   the   Jefferson    Parish     Conveyance

Records. See Rec. Doc. 25-6 at 3-4.

     On June 5, 2018, plaintiffs filed their complaint against

defendants, alleging that the foreclosure was illegal, fraudulent,

and oppressive because defendant Duetsche lacked the authority to

foreclose. See Rec. Doc. 1 at 7. Plaintiffs seek damages, civil

penalties pursuant      to   12   C.F.R.   §   1024.14(g),   and   “an   order

cancelling       and   expunging     the       void   documents     mentioned

hereinabove[,]” reasonable cost of suit, recompense of damages and

arrears, and any other relief deemed proper. See id. at 10-11.

     On November 20, 2018, defendants filed a motion to dismiss on

various asserted grounds. See Rec. Doc. 25. On January 23, 2019,

plaintiffs filed a response in opposition, asserting that this

Court does have subject-matter jurisdiction, but notably silent to

other grounds for dismissal. See Rec. Doc. 30. On February 5, 2019,

defendants filed a reply memorandum. See Rec. Doc. 34 at 1-2.




LAW AND ANALYSIS

     Challenges to subject-matter jurisdiction must be examined

before the merits of a case. See Burciaga v. Deutsche Bank Nat'l

Trust Co., 871 F.3d 380, 384 (5th Cir. 2017).

     Rule 12(b)(1) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for lack of subject-

                                      3
matter jurisdiction. The party asserting jurisdiction bears the

burden of showing that subject-matter jurisdiction exists. See

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). If

subject-matter jurisdiction does not exist, authority to hear the

case does not exist. See Wylie v. Bank of N.Y. Mellon, 856 F. Supp.

2d 837, 843 (E.D. La. 2012).

     When deciding whether subject-matter jurisdiction is lacking,

”a court may evaluate (1) the complaint alone, (2) the complaint

supplemented by undisputed facts evidenced in the record, or (3)

the complaint supplemented by undisputed facts plus the court's

resolution of disputed facts.” See Buck Kreihs Co. v. Ace Fire

Underwriters Ins. Co., 2004 U.S. Dist. LEXIS 12442, at *7 (E.D.

La. 2004). All uncontroverted allegations of the complaint must be

accepted as true. See id.

     Defendants argue that plaintiffs’ claims should be dismissed

as   a    matter   of   law,    with   prejudice,   for    several   reasons.

Principally, defendants argue that subject-matter jurisdiction is

lacking pursuant to the Rooker-Feldman doctrine.

     In    history,     the    Rooker-Feldman   doctrine    stands   for   the

proposition that federal courts lack subject-matter jurisdiction

over challenges to state court decisions. See Stabler v. Ryan, 949

F. Supp. 2d 663, 666 (E.D. La. 2013) citing to Rooker v. Fidelity

Trust Co., 44 S. Ct. 149 (1923) and District of Columbia Court of

Appeals v. Feldman, 103 S. Ct. 1303 (1983). In other words, the

                                        4
Rooker-Feldman doctrine bars cases brought by state court losers

complaining of injuries caused by state-court judgments rendered

before    the   district   court   proceedings   commenced     and   inviting

district    court   review   and    rejection   of   those   judgments.   See

Stabler, 949 F. Supp. 2d at 666. The purpose of this doctrine is

to prevent parties who lost their case in state court from seeking

what in substance would be appellate review of the state judgment

in a federal district court. See id. citing to Johnson v. De

Grandy, 114 S. Ct. 2647 (1995). “The [Rooker-Feldman] doctrine

applies not only to issues actually decided by a state court, but

also to issues “inextricably intertwined” with the state court’s

judgment.” See id. citing to Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 125 S. Ct. 1517, 1523 (2005).

        In 2013, this Circuit clarified this jurisdiction’s law of

the Rooker-Feldman doctrine. See Truong v. Bank of America, N.A.,

717 F.3d 377 (5th Cir. 2013). Specifcally, the Fifth Circuit sets

forth two hallmarks of the doctrine. See Truong, 717 F.3d at 382.

First, the doctrine bars as-applied constitutional challenges to

state court judgements, but permits facial challenges. See id.

Second, the doctrine bars claims alleging injury from an erroneous

state-court judgement, but permits claims caused by an allegedly

illegal act or omission by an adverse party. See id. at 383.

     The plaintiff alleged that two banks (1) misled the state

court    into   thinking   that    the   executory   process   evidence   was

                                         5
authentic when it was not and (2) misled her into foregoing her

opportunity    to   dispute     the   authenticity       in   the   state-court

proceedings. See id. The injuries that the plaintiff sought relief

from were allegedly caused by the banks, not the state-court’s

judgement. See id.

     The Truong court found that the district court maintained

subject-matter      jurisdiction      over   the   plaintiff’s      independent

claims for the purposes of the Rooker-Feldman Doctrine because the

plaintiff sought to establish that the banks lacked the necessary

authentic     evidence,   not    to    overturn    the    adverse    foreclosure

judgement. See id. at 384. Rooker-Feldman would only apply when a

plaintiff seeks to directly attack the validity of a state-court

judgement. See id.

     Defendants point to two post-Truong cases to support their

argument that district courts have held that the Rooker-Feldman

doctrine bars claims for damages that arise out of state court

foreclosure proceedings. See Johnson v. CitiMortgage, Inc., 2017

U.S. Dist. LEXIS 24287, at *1 (E.D. La. 2017) and Hughes v.

Countrywide Home Loans, 2017 U.S. Dist. LEXIS 91321, at *1 (E.D.

La. 2017).

     In Johnson, the state court ordered the seizure and sale of

the plaintiff’s property, the plaintiff filed a petition to enjoin

the seizure and sale, and the state court denied the plaintiff’s

petition. 2017 U.S. Dist. LEXIS at 12. The state court judge

                                        6
allowed the plaintiff to file an appeal but the plaintiff failed

to file briefings, so the state court judge dismissed his appeal.

See id. Soon thereafter, the plaintiff asserted several claims in

this Court in an attempt to enjoin the seizure and sale and obtain

damages. See id. The Johnson court found that it lacked subject-

matter jurisdiction because the plaintiff’s sole purpose was to

obtain review of the state court’s judgment. See id.

     In Hughes, the complaint contested the foreclosure, seizure,

and sale. 2017 U.S. Dist. LEXIS 91321 at 7. The Hughes court found

that the Rooker-Feldman doctrine stripped it of subject-matter

jurisdiction because the plaintiff was “essentially asking [the

court] to review and reject the Louisiana state court’s [order of

executory process].” See id. at 5.

     Plaintiffs’    complaint       seeks    cancellation   of   the   original

mortgage, asserts a defense prohibiting foreclosure under the

Consumer Financial Protection Bureau’s regulations, and prays for

civil penalties, damages, as well as other relief deemed just and

proper. See Rec. Doc. 1, pp. 8 thru 11; 12 C.F.R. § 1024.41(g). In

effect, the complaint challenges the validity of the foreclosure

judgment.

     Despite plaintiffs’ argument in contrast to clear assertions

in   their    complaint,    their    asserted    claims     of   record   would

effectively    require     review   of   the   state   court’s    foreclosure,

seizure and sale judgment. Moreover, success on those claims would

                                         7
essentially      overturn     the    state           court     judgment,       including

cancelling the mortgage that was the key subject of the foreclosure

judgment in addition to possible awards for equitable relief.                       The

complained of injuries/harm arise from that judgment, and not

primarily from the alleged conduct of the bank.                        See Truong, 717

F.3d at 383; Hughes v. Countrywide Home Loans, No. CV 16-17623,

2017    WL   2573958,   at    *2   (E.D.       La.     June    14,   2017).     Notably,

plaintiffs did not take the opportunity to assert in state court

its regulatory defense, file an injunction, petition, or appeal to

enjoin the seizure and sale at the state level prior to seeking

federal relief.

       Lastly, plaintiffs did not respond to defendants’ dismissal

motion insofar that it asserts res judicata relief and challenges

the    merits   of   claims   asserted         under    12    C.F.R.    §   1024.41(g).

Therefore,      dismissal     on    unchallenged             grounds    also     appears

appropriate. Cf. Frey v. Publishers Clearing House, No. 98-2822,

1999 WL 4915, at *1 (E.D.L.A. Jan. 4, 1999).

       New Orleans, Louisiana this 27th day of September, 2019




                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                           8
